Citation Nr: 1419720	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  13-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1980 to August 1983 and from December 2003 to March 2005.  He had additional service in the Army Reserve from August 1987 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's appeal also originally included the issue of entitlement to service connection for a low back disorder.  However, during the pendency of the appeal, the RO granted that benefit in a March 2014 rating decision.  Accordingly, the issue is no longer on appeal, and no further consideration is necessary.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he is entitled to service connection for a right knee disorder because he injured his knee preparing for an Army physical fitness test in the summer of 2001.  In a January 2012 statement, he indicated that his initial injury in 2001 resulted in eventual knee surgery.  However, he did not indicate when he had surgery or whether it was performed by military or private physicians.

The Board notes that, with the exception of a December 2003 service treatment note and a February 2005 post deployment health assessment, the RO has been unable to obtain any service treatment records for the Veteran's second period of active duty service from December 2003 to March 2005.  In addition, the claims file contains no service personnel records and, with the exception of the December 2003 and February 2005 service treatment records, the latest dated service treatment record associated with the file is dated in August 1987.  Therefore, on remand, the RO/AMC should contact the Veteran's Army Reserve unit and attempt to obtain any additional service treatment and service personnel records, including documentation of any periods of active duty for training and inactive duty for training since 2001, that have not been associated with the record.

The Board notes that the Veteran has not been provided with a VA examination to determine the nature and etiology of any claimed right knee disorder that may be present.  Therefore, on remand, a VA examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), the Army Reserve Personnel Center, the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, to request the Veteran's complete service personnel and treatment records, including records from his service in the Army Reserve. 

The RO/AMC should also request verification of the dates for each period of active duty, active duty for training, and inactive duty for training since January 2001. 

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any actions taken.

2.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed right knee disorder, to specifically include any right knee surgery.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should specifically request that the Veteran provide a signed authorization to enable it to obtain all outstanding treatment notes concerning a right knee surgery, as mentioned in a January 2012 statement.

A specific request should also be made for any outstanding VA treatment records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should specifically consider the Veteran's report that he initially injured his right knee while preparing for an Army physical fitness test in the summer of 2001.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right knee disorders.  For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.  In rendering this opinion, the examiner should address the Veteran's contention that he developed right knee pain while preparing for an Army physical fitness test in 2001.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



